The opinion of the court was delivered by
Lippincott, J.
The writ is to review a judgment in the Court for the Trial of Small Causes of the county of Mercer, wherein the trial was had before and judgment rendered by Michael J. Solan, one of the justices of the peace holding his court and exercising his jurisdiction within the city of Trenton.
The summons in the cause, as appears by the return to this writ, was to appear before the said justice in the Court for the Trial of Small Causes', at his office in the city of Trenton, in the county of Mercer, on Friday, October 15th, 1898, at the hour of ten o’clock in the forenoon, to answer unto Samuel Walker, Jr., in an action upon contract for the sum of $200. The itemized state of demand made claim for the sum of $200. On the return day the plaintiff (below) appeared and proved his claim. The defendant did not appear and judgment was rendered the plaintiff in the sum of $200.
*632This action was brought in the city of Trenton, in the Court for the Trial of Small Causes, before a justice of the peace sitting and exercising his jurisdiction in such city, in which city, on March 12th, 1879, there existed a District Court. A District Court was established in the city of Trenton by an act entitled “An act constituting District Courts in certain cities of this state,” approved March 9th, 1877. Pamph. L., p. 234.
By reason of the existence of a District Court in said city, the Court for the Trial of Small Causes in that city had no jurisdiction in cases where the matter in dispute exceeded the sum of $100, such jurisdiction being excluded by the proviso of the act, “An act to increase the jurisdiction of justices of the peace,” approved March 12th, 1879. Gen. Stat., p. 1897. Whether he was elected from any of the wards of the city is immaterial. Hankins v. Berrian, ante p. 180; Stoat v. McComb, 13 Vroom 484; Wagoner v. Watts, 15 Id. 126; S. C. affirmed, 16 Id. 184.
The justice was without jurisdiction, and therefore the judgment is reversed, without costs.